 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDof employees of the Marinette Knitting Mills, in the unit hereinabovefound appropriate as the representative for the purposes of collectivebargaining, and that pursuant to Section 9 (a) of the Act, the saidorganization is the exclusive bargaining agent of all such employeesfor the purposes of collective bargaining with respect to rates of pay,wages, hours of employment, and other conditions of employment.THECORNELIUSCOMPANYandDISTRICT LODGE No. 77 OF THE INTER-NATIONAL ASSOCIATION OF MACHINISTS, PETITIONERandCORNELIUSCOMPANY EMPLOYEES'ASSOCIATION.CaseNo. 18-RC--890.Feb-ruary 20, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Erwin A. Peterson, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The Employer and the Intervenor contend that a supplementalcontract executed by them on October 24, 1950, constitutes a bar to thisproceeding.On February 1, 1950, the Employer and the Intervenor executed acontract covering employees at the Employer's plant effective fromthat date to and including January 31, 1951, and from year to yearthereafter unless and until either of the parties notified the other inwriting of an intent to terminate the contract not less than 60 days be-fore the close of any contract year.The contract provided for re-opening of wage negotiations on August 1, 1950.Pursuant to thereopening clause, the parties entered into further negotiations, andon October 24, 1950, executed a supplemental contract providing forwage changes.However, they also extended the term of the contractto January 31, 1952.Meanwhile, on October 2, 1950, the Petitioner mailed a letter to theEmployer, requesting recognition as a bargaining representative of93 NLRB No. 65. THE CORNELIUSCOMPANY369the Employer's toolroom employees and, on the same day, filed thepetition herein.A supplemental contract, prematurely extending the term of theoriginal contract, does not operate as a bar to a petition which is timelywith respect to the original contract.'As the petition herein wasfiled before the effective date of the automatic renewal clause of theoriginal contract, we find that the supplemental contract of October24, 1950, does not constitute a bar to this proceeding.2A question affecting commerce exists concerning the representationof employees of the Employer within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to sever the toolroom employees from theexisting unit of production and maintenance employees at the Em-ployer'sMinneapolis, Minnesota, plant.The Employer and the In-tervenor contend that these employees are directly engaged in pro-duction work to such an extent that they are an inseparable part ofthe-unit that includes other production workers.At the present time, the Employer is principally engaged in themanufacture of compressors and other aircraft products.'The plantoccupies 2 buildings, 1 of which is devoted to machining operations,and the other to assembly and testing work.There are approximately240 employees in the plant, 21 of whom work in the toolroom locatedin the corner of the Employyer"s main building. Since 1938,4 theIntervenor has represented production and maintenance employees,including the toolroom employees, in a single unit.The too]room employees make, maintain, and repair the dies, tools,jigs, and fixtures used by production workers in the manufacture ofthe Employer's products.They do some experimental work. A smallportion of their time, varying from 5 to 10 percent, is spent in themachining of parts on orders of 2 to 12 units of a compressor knownas No. 32, consisting of overflow work from the production depart-ment.Approximately half of their time is spent in machining partsfor special orders of model aircraft compressors developed in theEmployer's plant.Too] room employees work from blueprints and sketches, and possessthe high degree of skill usually associated with tool and die work ofIPhelps-Dodge Corporation,Morenci Branch,92 NLRB 1564,and cases cited therein2The Employer urges that because a majority of the employeesat theplant,includingemployees in the tool department,herein sought by the Petitioner,approved the extensionagreement executed on October 24, 1950,no question exists concerning the representationof these employeesThis circumstance does not preclude the application of the prematureextension ruleAlbion Malleable Iron Company,90 NLRB 16403The Employer is also engaged in the manufacture of beer dispensing equipment.4Except for a period in 1946 and 1947, ii hen the Employer went through bankruptcyand reorganization, during which tine the Trustee did not recognize any bargainingrepresentative943732-51--25 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDhigh tolerance.Only skilled men are hired directly into the tool-room.Production workers, after 300 hours of production work, maybe accepted as apprentices in the toolroom.Some toolroom employeeshave entered the toolroom in this manner. It takes an untrained manapproximately 99 months to become a first-class tool and die maker.Toolroom employees are under the supervision of the toolroomforeman.Four toolroom employees, working under the toolroom foreman, aregrinders who do the grinding necessary on all the tools, dies, jigs,and fixtures made in the tolroom, and all necessary grinding on com-pressors and model work.Grinding work' is graded, and varies fromsimple grinding, to work involving great skill and a high degree ofprecision.It requires approximately 36 months training to qualifyas a first-class grinder.Grinders possess a higher degree of skillthan is required for regular production work.Two of them havebeen promoted into the toolrQom from the production department.There is no interchange of employees between the toolroom and theproduction department.It seems clear that the toolroom employees constitute an identifiablehomogeneous craft group who may constitute a separate appropriateunit for purposes of collective bargaining.'The fact ' that' they oc-casionally work on overflow from the production department, and alsoon orders which cannot be economically processed on mass productionmachines, does not militate against their separate representation ona craft basis, for it is clear that when they are engaged in this pro-duction work, as when they are producing tools and dies, they exercisethe skills of their craft.°We find, therefore, that the toolroom em-ployees, including the grinders, may constitute a separate unitappropriate for bargaining.We shall direct an election to be held among the following employeesat the Employer's Minneapolis, Minnesota, aircraft products plant :All employees in the toolroom, including grinders, but excluding otheremployees, and supervisors, as defined in the Act.7 If a majorityof these employees vote for the Petitioner, they will be taken to have-indicated their desire to constitute a separate appropriate unit.[Text of Direction of Election omitted from publication in thisvolume.]eVictor Metal Products Corporation,90 NLRB No 144, and cases cited therein.sSee theBaldwin Locomotive Works, Eddystone Divistion,89 NLRB 4037At the hearing the Employer indicated that it contemplated splitting the toolroominto twodivisions;one for the making of tools,dies,jigs, and fixtures,and the other forwork on special model orders,and the overflow work from the production department.This plan is in a speculative stageIt is not entirely clear what effect such a divisionofwork would have on the toolroom employeesUnder these circumstances,we shalldirect an election among the employees in the existing toolroom.